BUFFINGTON, Circuit Judge.
In this ease the trustee in bankruptcy, after notice to creditors and hearing by the ■referee and in pursuance of his order, sold to Stookey, the appellee, the interest of the bankrupt in a building contract. Thereafter Stookey paid the purchase money to the trustee, who still retains it. Eight months later tho appellants, creditors of the bankrupt, petitioned the referee to set the sale aside on the ground of alleged fraud and concealment on the part of Stookey. On hearing, the referee refused their petition. The court below sustained the action of the referee. A study of the proofs in the case satisfies ns that no error was committed by the court in so doing.
Accordingly, the order entered below is affirmed.